UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7364



KARIM ABDUL AKBAR,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT MCKINNEY; SERGEANT RASCOE; G. L.
HENRY, Sergeant; J. HAYNES, Warden,

                                             Defendants - Appellees,
          and


OFFICER BOWMAN,

                                                           Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-496)


Submitted:   December 20, 2001            Decided:   January 14, 2002


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karim Abdul Akbar, Appellant Pro Se.      John Payne Scherer, II,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Karim Abdul Akbar appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.    Accordingly, we deny Akbar’s motion for appointment of

counsel and affirm substantially on the reasoning of the district

court.*   Akbar v. McKinney, No. CA-99-496 (M.D.N.C. July 20, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




     *
      To the extent Akbar alleges a due process violation, we note
Akbar had an adequate post-deprivation remedy.      See Hudson v.
Palmer, 468 U.S. 517 (1984).


                                  2